DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on November 24, 2020 is acknowledged.   Claims 1-40 are pending.
Priority
This application has been filed as divisional application of U.S. Patent Application Serial No. 15/962,018 which claims priority to U.S. Patent Application Serial No. 14/982,466 with claims priority to U.S. Provisional Application Serial No. 62/097,199.  All of these prior applications have been reviewed for examination purposes for the instant application.
Information Disclosure Statement
The information disclosure statement filed March 8, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Since this application is a divisional application, the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.  Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received November 24, 2020 are acceptable for examination purposes.
Specification
The specification received November 24, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of a prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent.   Appropriate correction is required.
Claim Interpretation
Claims 1-40 recite various limitations as “can be”, “can have” and “may be”.  Such limitations are held to be optional limitations pending clarification by Applicant, and may not require such limitations only that the claimed invention can include these features.  See claims 1, 2, 10, 11, 24, 29 for example, which expressly recite “can be” and/or “can have” and/or “may be”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: Claim 1 recites the limitation "the preferred polylactam" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites “m” as values (plural) which may have been meant to be value (singular).  Clarification is respectfully requested.
The phrase “can be” in claim 1 renders the specific bounds of the claim to be indefinite as it is unclear whether the claims intend to limit to the particular substituents (R1-R5 and X) recited therein. It is unclear whether the claims are meant to limit to those substituents as claimed and if not, then the scope of R1-R5 and X which are undefined render the exact nature of the polylactam chemical structure of claim 1 may be indefinite. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-23 are dependent upon claim 1 and do not overcome the issue of claim 1.  Thus claims 2-23 are rejected for the same reasons.  Applicant is advised to remove the language “can be” from claim 1 to overcome this rejection.
The phrase “can have” in claim 1 renders the specific bounds of the claim to be indefinite as it is unclear whether the claims intend to limit to the particular “m” recited therein. It is unclear whether the claims are meant to limit “m” as claimed and if not, then the scope “m” is undefined thus rendering the exact nature of the polylactam chemical structure of claim 1 indefinite.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This also applies to claim 2 which recites the same language therein. Claims 2-23 are dependent upon claim 1 and do not overcome the issue of claim 1.  Thus claims 2-23 are rejected for the same reasons.  Applicant is advised to remove the language “can have” from claims 1-2 to overcome this rejection.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation where “m” can have values between 1 and 10, and the claim also recites “m” can have values “preferably” between a value of 2 and 4 which is the narrower statement of the range/limitation.  This also applies to claim 2 which recites the same language therein.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 2: Regarding claim 2, the phrase "for example" and exemplified chemical structures for examples of m=2 and m=4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As to claim 3: Claim 3 recites the limitation "the optimal range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, this phrase is indefinite along similar lines as the recitation of an optimal range is unclear whether the range is limiting or not.  Optimal is similar to other terms (favorable, preferable, for example, such as, etc.) and reciting an optimal limitation, in this case and optimal molecular weight, does not comply with 35 U.S.C. 112(b) as it is unclear whether the language is meant to further limit or not.  In addition, the recitation of an optimal range could be held to be a range within a range as the recitation of an optimal range could constitute a sub-range to a larger suitable range of molecular weights that is not specified by claim 3.  In any event, the language is not clear.   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 3 recites the broad recitation of the molecular weight having an optimal range of molecular weight between 200,000 and 3,500,000, and the claim also recites a preferable narrower range of 300,000 to 2,500,000 and a most preferable range of 300,000 to 2,000,000 which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 4: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 4 recites the broad recitation of an additive added in a preferred range of 0.1 to 90 weight percent, more preferably in the range of 0.1 to 50 weight percent and most preferably in a range from 0.1 to 20 weight percent.  Furthermore, the recitation of claim 4 to a “preferred” range is unclear as to whether the range is or is not requisite.  Again a “preferred” limitation can be akin to other ambiguous terms (“for example”, “such as”, “favorable”, “optimal”, etc.) thereby rendering the exact scope of the invention of claim 4 unclear as to what the limits art to the coating weight percent.   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 5: Claim 5 recites the limitation "the ceramic coating slurry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 6: Claim 6 recites the limitation "the preferred coating formulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 6 recites the broad recitation of an additive polyvinyl alcohol is added in a preferred range of 0.1 to 90 weight percent, more preferably in the range of 0.1 to 50 weight percent and most preferably in a range from 0.1 to 20 weight percent.  Furthermore, the recitation of claim 6 to a “preferred” range is unclear as to whether the range is or is not requisite.  Again a “preferred” limitation can be akin to other ambiguous terms (“for example”, “such as”, “favorable”, “optimal”, etc.) thereby rendering the exact scope of the invention of claim 6 unclear as to what the limits art to the coating weight percent.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 7: Claim 7 recites the limitation "the preferred coating formulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 7 recites the broad recitation of a preferred coating formulation is added in preferred range of 0.1 to 50 weight percent, more preferably in the range of 0.1 to 20 weight percent and most preferably in a range from 0.1 to 10 weight percent.  Furthermore, the recitation of claim 7 to a “preferred” range is unclear as to whether the range is or is not requisite.  Again a “preferred” limitation can be akin to other ambiguous terms (“for example”, “such as”, “favorable”, “optimal”, etc.) thereby rendering the exact scope of the invention of claim 7 unclear as to what the limits art to the coating weight percent.   Furthermore the scope of claim 7 is unclear as the language is to a “preferred coating formulation” and that preferred coating formulation meeting the various iterations of weight percentages therein.  The coating formulation itself is not clearly limiting (as evidenced by the use of the term “preferred” with respect to the “preferred coating formulation”).  Preferred language is indefinite as it is unclear whether the limitations are present or not.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 8: Claim 8 recites the limitations “the ceramic coating slurry” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 8 recites the broad recitation of a solid in water in the ceramic coating slurry ranges in a preferred range of 1 to 90 weight percent, more preferably in the range of 1 to 70 weight percent and most preferably in a range from 1 to 50 weight percent.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 9: Claim 9 recites the limitations “the base microporous separator” in line 2 and "the preferred polyolefin" in 3.  There is insufficient antecedent basis for these limitations in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 9 recites the broad recitation polyolefin, and the claim also recites preferred species of the polyolefin(s) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 10: Claim 10 is indefinite as it recites that the separator “can be” made by various processes.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim 10 recites the limitation "the base microporous separator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 11: The phrase “may be” in claim 11 renders the specific bounds of the claim to be indefinite as it is unclear whether the claims intend to limit to the particular ceramic particles recited therein. As discussed above the language is not limiting, but it is unclear whether the claims are meant to limit to those materials recited therein. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 12 is dependent upon claim 11 and does not overcome the issue of claim 11.  Thus claim 12 is rejected for the same reasons.  Applicant is advised to remove the language “may be” from claim 1 to overcome this rejection.
Regarding claim 11, the phrase "non-limiting example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites that the ceramic particles may be organic or inorganic.  Ceramic materials are understood to be inorganic materials, not organic.  It is unclear how the ceramic particles can be organic.
As to claim 12: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 12 recites the broad recitation of the average particle size from 0.05 to 4 m, more preferably 0.02 to 3 m, most preferably 0.01 to 2 m which are the narrower statements of the range/limitation.  Furthermore, it is noted that the narrower ranges themselves are unclear as to how they are more preferred or most preferred when the lower limits of the more and most preferred ranges are lower than the lower limit of the preferred range.  For example, note that the most preferable lower limit of 0.01 is outside the range of the preferable range of 0.05, which outside the bounds of the broadest range and it is not logical for preferred ranges to fall outside a broader range to start).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 13: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 13 recites the broad recitation of the thickness of the coating layer being < 10 m, more preferably < 7 m and most preferably < 5 m.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 14: Claim 14 recites the limitation "the machine direction thermal shrinkage" in 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 14 recites the broad recitation of the machine direction thermal shrinkage being < 9%, more preferably < 7%and most preferably < 5%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 15: Claim 15 recites the limitation "the machine direction thermal shrinkage" in 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 15 recites the broad recitation of the machine direction thermal shrinkage being < 9%, more preferably < 7%and most preferably < 5%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 16: Claim 16 recites the limitation "the transverse direction thermal shrinkage" in 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 16 recites the broad recitation of the machine direction thermal shrinkage being < 9%, more preferably < 7%and most preferably < 5%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 17: Claim 17 recites the limitation "the transverse direction thermal shrinkage" in 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 17 recites the broad recitation of the machine direction thermal shrinkage being < 9%, more preferably < 7%and most preferably < 5%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 18: Claim 18 recites the limitation "the optimal range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In addition, this phrase is indefinite along similar lines as the recitation of an optimal range is unclear whether the range is limiting or not.  Optimal is similar to other terms (favorable, preferable, for example, such as, etc.) and reciting an optimal limitation, in this case and optimal molecular weight, does not comply with 35 U.S.C. 112(b) as it is unclear whether the language is meant to further limit or not.  In addition, the recitation of an optimal range could be held to be a range within a range as the recitation of an optimal range could constitute a sub-range to a larger suitable range of molecular weights that is not specified by claim 18.  In any event, the language is not clear.   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 18 recites the broad recitation of the molecular having an optimal range of molecular weight between 200,000 and 3,500,000, and the claim also recites a preferable narrower range of 300,000 to 2,500,000 and a most preferable range of 300,000 to 2,000,000 which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 19: Claim 19 recites the limitation "the additive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 19 recites the broad recitation of an additive added in a preferred range of 0.1 to 90 weight percent, more preferably in the range of 0.1 to 50 weight percent and most preferably in a range from 0.1 to 20 weight percent.  Furthermore, the recitation of claim 19 to a “preferred” range is unclear as to whether the range is or is not requisite.  Again a “preferred” limitation can be akin to other ambiguous terms (“for example”, “such as”, “favorable”, “optimal”, etc.) thereby rendering the exact scope of the invention of claim 19 unclear as to what the limits art to the coating weight percent.   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 20: Claim 20 recites the limitation “the ceramic coating slurry” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 21: Claim 21 recites the limitation "the preferred ceramic coating formulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 21 recites the broad recitation of an additive polyvinyl alcohol is added in a preferred range of 0.1 to 90 weight percent, more preferably in the range of 0.1 to 50 weight percent and most preferably in a range from 0.1 to 20 weight percent.  Furthermore, the recitation of claim 21 to a “preferred” range is unclear as to whether the range is or is not requisite.  Again a “preferred” limitation can be akin to other ambiguous terms (“for example”, “such as”, “favorable”, “optimal”, etc.) thereby rendering the exact scope of the invention of claim 21 unclear as to what the limits art to the coating weight percent.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 22: Claim 22 recites the limitation "the preferred coating formulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 22 recites the broad recitation of a preferred coating formulation is added in preferred range of 0.1 to 50 weight percent, more preferably in the range of 0.1 to 20 weight percent and most preferably in a range from 0.1 to 10 weight percent.  Furthermore, the recitation of claim 22 to a “preferred” range is unclear as to whether the range is or is not requisite.  Again a “preferred” limitation can be akin to other ambiguous terms (“for example”, “such as”, “favorable”, “optimal”, etc.) thereby rendering the exact scope of the invention of claim 22 unclear as to what the limits art to the coating weight percent.   Furthermore the scope of claim 22 is unclear as the language is to a “preferred coating formulation” and that preferred coating formulation meeting the various iterations of weight percentages therein.  The coating formulation itself is not clearly limiting (as evidenced by the use of the term “preferred” with respect to the “preferred coating formulation”).  Preferred language is indefinite as it is unclear whether the limitations are present or not.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 23: Claim 23 recites the limitations “the ceramic coating slurry” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 23 recites the broad recitation of a solid in water in the ceramic coating slurry ranges in a preferred range of 1 to 90 weight percent, more preferably in the range of 1 to 70 weight percent and most preferably in a range from 1 to 50 weight percent.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 24: Claim 24 recites the limitation "the preferred polylactam" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 24 recites “m” as values (plural) which may have been meant to be value (singular).  Clarification is respectfully requested.
The phrase “can be” in claim 24 renders the specific bounds of the claim to be indefinite as it is unclear whether the claims intend to limit to the particular substituents (R1-R5 and X) recited therein. It is unclear whether the claims are meant to limit to those substituents as claimed and if not, then the scope of R1-R5 and X which are undefined render the exact nature of the polylactam chemical structure of claim 24 is indefinite. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 25-28 are dependent upon claim 24 and do not overcome the issue of claim 24.  Thus claims 25-28 are rejected for the same reasons.  Applicant is advised to remove the language “can be” from claim 24 to overcome this rejection.
The phrase “can have” in claim 24 renders the specific bounds of the claim to be indefinite as it is unclear whether the claims intend to limit to the particular “m” recited therein. It is unclear whether the claims are meant to limit “m” as claimed and if not, then the scope “m” is undefined thus rendering the exact nature of the polylactam chemical structure of claim 24 indefinite.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 25-28 are dependent upon claim 24 and do not overcome the issue of claim 24.  Thus claims 25-28 are rejected for the same reasons.  Applicant is advised to remove the language “can have” from claim 24 to overcome this rejection.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 24 recites the broad recitation where “m” can have values between 1 and 10, and the claim also recites “m” can have values “preferably” between a value of 2 and 4 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 25: Claim 25 recites the limitation "the machine direction thermal shrinkage" in 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 25 recites the broad recitation of the machine direction thermal shrinkage being < 9%, more preferably < 7%and most preferably < 5%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 26: Claim 26 recites the limitation "the machine direction thermal shrinkage" in 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 26 recites the broad recitation of the machine direction thermal shrinkage being < 9%, more preferably < 7%and most preferably < 5%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 27: Claim 27 recites the limitation "the transverse direction thermal shrinkage" in 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 27 recites the broad recitation of the machine direction thermal shrinkage being < 9%, more preferably < 7%and most preferably < 5%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 28: Claim 28 recites the limitation "the transverse direction thermal shrinkage" in 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 28 recites the broad recitation of the machine direction thermal shrinkage being < 9%, more preferably < 7%and most preferably < 5%.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 29: Claim 29 recites the limitation "the preferred polylactam" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  This also applies to claims 24 and 29.
Claim 29  recites “m” as values (plural) which may have been meant to be value (singular).  Clarification is respectfully requested.
The phrase “can be” in claim 29  renders the specific bounds of the claim to be indefinite as it is unclear whether the claims intend to limit to the particular substituents (R1-R5 and X) recited therein. It is unclear whether the claims are meant to limit to those substituents as claimed and if not, then the scope of R1-R5 and X which are undefined render the exact nature of the polylactam chemical structure of claim 29 is indefinite. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Applicant is advised to remove the language “can be” from claim 29 to overcome this rejection.
The phrase “can have” in claim 29 renders the specific bounds of the claim to be indefinite as it is unclear whether the claims intend to limit to the particular “m” recited therein. It is unclear whether the claims are meant to limit “m” as claimed and if not, then the scope “m” is undefined thus rendering the exact nature of the polylactam chemical structure of claim 29 indefinite.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Applicant is advised to remove the language “can have” from claims 29 to overcome this rejection.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 29 recites the broad recitation where “m” can have values between 1 and 10, and the claim also recites “m” can have values “preferably” between a value of 2 and 4 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claim 30: Claim 30 is indefinite.  It generically recites a separator, coated separator, formulation, slurry, ceramic coating and/or method as shown or described here.  The claim is replete with failing to comply with 35 U.S.C. 112 as it recites an array of different materials in the preamble (both separate or in combination) which is unclear itself (how can one claim an array of different products in combination and/or a method without sufficiently outlining how such is defined within the claim?).  It further unreasonably combines various products and methods together.  It does not set forth any method steps (Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112 (b) or pre-AIA  35 U.S.C. 112, second paragraph; see MPEP 2173.05(q)), does not recite any limitations to define the products therein and recitation to “as shown or described” therein is an insufficient limitation for clearly define the array of inventions recited in claim 30. 
As to claim 33: Claim 33 is indefinite as CMC and carboxymethyl cellulose are understood in the art to be the same thing and it is unclear how these are different in claim 33.  If they are different, the claim should be amended to clarify a distinction.  If they are the same, the CMC species (acronym) should be removed in favor of the carboxymethyl cellulose. 
Claims 1-30 are replete with 112 issues as exemplified above,  Applicant is advised to carefully review the claims for these issues and for any further 112 issues which may be present.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8-11, 13, 19-20, 23-24, 29-32, 34-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (U.S. Patent Application Publication No. 2011/0229768).
As to claims 1, 11, 24 and 29-32: Pan discloses a microporous polyolefin separator comprising a membrane coated on at least one side with a polyvinyl pyrrolidone (PVP) /zirconium dioxide coating (Example 1).  PVP is a specific type of polylactam and zirconium dioxide is a specific type of ceramic material (as applied to claims 1, 11, 24 and 29-32).  
As to claims 2 and 31-32, PVP has a chemical structure where “m” is 2.  Furthermore, as discussed above the language identified under the “Claim Interpretation” section is not limiting as discussed above. 
As to claims 4 and 19, other “additive” is mixed with the PVP in a range of 0.1-90 weight% or lower (Example 1).  
As to claim 5, 20 and 34, the solvent is water (Example 1, para. 69).  
As to claim 8, 23 and 35, the ratio of solid to water by weight is in a range of 1-90wt% (Example 1, para. 69).  
As to claims 9 and 36, the base separator is a polyolefin such as polypropylene (Example 1, para. 75)
As to claims 10 and 37, the manner of making the base (claims 10/37) is not limiting as the claim recites the base “can be made” by certain processes.  Furthermore claims 10/37 is a product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As to claim 11, the inorganic material can be silica, alumina, titanium dioxide, zirconium dioxide, magnesia, calcium carbonate, etc. (para. 52).
	As to claims 13 and 39, the coating thickness is less than 2 microns (para. 75 as applied to claim 13).
	As to claim 40, the invention above is further employed in a rechargeable lithium battery including the separator above, positive electrode, negative electrode and electrolyte (paras. [0117]-[0130]).
Claims 1, 2, 4, 7, 9, 11, 13, 19, 22, 24, 29-31, 36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application Publication No. 2013/0236765).
As to claims 1, 11, 24 and 29-31, Zhang discloses a microporous polyolefin separator comprising a membrane coated on at least one side with a polyvinyl pyrrolidone (PVP) /aluminum dioxide coating (Embodiment 1).  PVP is a specific type of polylactam and aluminum dioxide is a specific type of ceramic material (as applied to claims 1, 11, 24 and 29-31).  
As to claims 2 and 31-32, PVP has a chemical structure where “m” is 2.  Furthermore, as discussed above the language identified under the “Claim Interpretation” section is not limiting as discussed above (as applied to claim 2).  
As to claims 4 and 19: other “additive” such as NMP is mixed with the PVP in a range of 0.1-90 weight% or lower (Embodiment 1, para. 36).
As to claim 7, Embodiment 1 further teaches of a ratio of 8 shares of PVP to 32 shares of aluminum oxide (para. 36).  The mixture is formed by first mixing 30 Kg of PVP and NMP (8 shares of PVP to 60 shares NMP) and then adding 14.1 Kg of aluminum oxide.  The mixtures above provide a greater weight percentage of aluminum oxide to PVP such that the amount of PVP to aluminum oxide of Embodiment 1 is 50% or less PVP to ceramic.
As to claims 9 and 36, the base separator is a polyolefin such as polypropylene and/or polyethylene (Example 1, para. 34).  
The manner of making the base (claims 10/37) is not limiting as the claim recites the base “can be made” by certain processes.  Furthermore claim 10/37 is a product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As to claim 11, the inorganic material can be silica, alumina, titanium dioxide, zirconium dioxide, magnesia, calcium carbonate, etc. (paras. 9-10 and Embodiment 1).
          As to claims 13 and 39, the coating thickness is 10 microns or less (paras. 41, 58).
	As to claim 22, Embodiment 1 further teaches of a ratio of 8 shares of PVP to 32 shares of aluminum oxide (para. 36).  The mixture is formed by first mixing 30 Kg of PVP and NMP (8 shares of PVP to 60 shares NMP) and then adding 14.1 Kg of aluminum oxide.  The mixtures above provide a greater weight percentage of aluminum oxide to PVP such that the amount of PVP to aluminum oxide of Embodiment 1 is 50% or less PVP to ceramic.
As to claim 40, the invention above is further employed in a rechargeable lithium battery including the separator above, positive electrode, negative electrode and electrolyte (para. [0049]).
Claims 1, 2, 5, 7-13, 20, 22, 24, 29-31, 35-36, 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (U.S. Patent Application Publication No. 2013/0316219).
As to claims 1, 11, 24 and 29-31, Ha discloses a microporous polyolefin separator comprising a membrane coated on at least one side with a polyvinyl pyrrolidone (PVP) /aluminum oxide coating (Example 2).  PVP is a specific type of polylactam and aluminum dioxide is a specific type of ceramic material (as applied to claims 1, 11, 24 and 29-31). 
As to claims 2 and 31-32,  PVP has a chemical structure where “m” is 2.  Furthermore, as discussed above the language identified under the “Claim Interpretation” section is not limiting as discussed above (as applied to claim 2).  
As to claims 5 and 20, the solvent is water (Example 2, para. 94).  
	As to claims 7 and 22, the weight ratio of inorganic particles to binder can be the same (para. 47).
As to claims 8, 23 and 35, the ratio of solid to water by weight is in a range of 1-90wt% (Example 2, para. 94).  
As to claims 9 and 36, the base separator is a polyolefin such as polypropylene (Example 2, para. 85).  
The manner of making the base (claims 10/37) is not limiting as the claim recites the base “can be made” by certain processes.  Furthermore claim 10/37 is a product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
As to claim 11, the inorganic material can be silica, alumina, titanium dioxide, zirconium dioxide, magnesia, calcium carbonate, etc. (paras. 43, 44 and Example 2). 
As to claims 12 and 38, the particles have an average size of 400nm (Example 2 and paras. 46, 84, 94).
	As to claim 13, the coating thickness is as small as 0.01 microns (para. 47).
As to claim 40, the invention above is further employed in a rechargeable lithium battery including the separator above, positive electrode, negative electrode and electrolyte (paras. [0079]-[0082]).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (U.S. Patent Application Publication No. 2013/0236765) as applied to claims 1 and 24 above.
	Zhang teaches that the thermal shrinkage rate at 85oC for 4hrs is less than 1% (see Table 1).  Accordingly the degree of shrinkage of Zhang is remarkably similar to that of claims 14-17 and 25-28 in that they both relate to minimal shrinkage rates after exposure to elevated temperatures for periods of time.  As such, one of ordinary skill in the art would reasonably expect that the degree of shrinkage of Zhang anticipate the degree of shrinkage of claims 14-17 and 25-28 with sufficient specificity, else any difference in shrinkage would have been minor and obvious differences. 
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent Application Publication No. 2011/0229768) or Zhang et al. (U.S. Patent Application Publication No. 2013/0236765) or Ha et al. (U.S. Patent Application Publication No. 2013/0316219) as applied to claim 1 above, and further in view of Sawamoto et al. (U.S. Patent Application Publication No. 2012/0308898).
	Neither Pan, Zhang nor Ha teach of the PVP having an optimal molecular weight in a range from 200,000 to 2,000,000 (claims 3 and 18).
	Sawamoto teaches that setting the molecular weight of PVP in a separator in a range from 200,000 to 2,000,000 provides a suitable PVP.  If the molecular weight is too low, the PVP polymer may dissolve into the electrolyte solution and if it is too high the viscosity of the PVP may adversely affect ion permeability.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Pan, Zhang or Ha by selecting the molecular weight of PVP to be in a range from 200,000, to 2,000,000 as taught by Sawamoto since it would have provided a PVP material having sufficient retention and ion permeability.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (U.S. Patent Application Publication No. 2011/0229768) or Zhang et al. (U.S. Patent Application Publication No. 2013/0236765) or Ha et al. (U.S. Patent Application Publication No. 2013/0316219) as applied to claim 1 above, and further in view of Sakitani et al. (U.S. Patent Application No. 2011/0200877) or Ueki et al. (U.S. Patent Application No. 2013/0084503).
	Neither Pan, Zhang nor Ha teach of the ceramic coating further including CMC or carboxymethyl cellulose.
CMC or carboxymethyl cellulose is a well-known dispersion stabilizing agent in the art for formulating inorganic slurries to then coat on the surface of another component of the battery (abstract, para. [0075]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the slurry coatings of Pan, Zhang or Ha to include CMC or carboxymethyl cellulose as taught by Sakitani since it would have provided a dispersion stabilizing agent. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Similarly Ueki recognized that an inorganic coating applied to a separator base can further include CMC, as CMC was known in the art to function as a thickener and thus improved coating viscosity.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the slurry coatings of Pan, Zhang or Ha to include CMC or carboxymethyl cellulose as taught by Ueki since it would have provided a thickening agent and improved coating viscosity. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,985,263. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claims 1, 24, 29, 30 and 31, U.S. Patent No. 9,985,263 claims a microporous battery separator coated on one or both sides with a polylactam coating having the same structure as recited therein.  

    PNG
    media_image1.png
    293
    292
    media_image1.png
    Greyscale

As to instant claim 2, PVP has a chemical structure where “m” is 2.  
As to instant claim 3, U.S. Patent No. 9,985,263 claims the same molecular weight (claim 3).
As to instant claim 4, U.S. Patent No. 9,985,263 claims an additive is added in the same more preferably range (see claim 5).
As to instant claim 5, U.S. Patent No. 9,985,263 claims the same solvent (see claim 4).
As to instant claim 6, U.S. Patent No. 9,985,263 claims the same polyvinyl alcohol additive (see claim 5).
As to instant claim 7, U.S. Patent No. 9,985,263 claims adding the polylactam in the same preferred range (see claim 6).
As to instant claim 8, U.S. Patent No. 9,985,263 claims the same solid to water weight relationship (see claim 7).
As to instant claim 9, U.S. Patent No. 9,985,263 claims the same microporous separator (see claim 8).
As to instant claim 10, U.S. Patent No. 9,985,263 claims the same product-by-process limitations (see claim 9).
As to instant claim 11, U.S. Patent No. 9,985,263 claims the presence of ceramic particles in the coating (see claim 10).
As to instant claim 12, U.S. Patent No. 9,985,263 claims the same average particle size (see claim 11).
As to instant claim 13, U.S. Patent No. 9,985,263 claims the same coating thickness (see claim 12).
As to instant claim 14, U.S. Patent No. 9,985,263 claims the same machine direction thermal shrinkage property (see claim 13).
As to instant claim 15, U.S. Patent No. 9,985,263 claims the same machine direction thermal shrinkage property (see claim 14).
As to instant claim 16, U.S. Patent No. 9,985,263 claims the same transverse direction thermal shrinkage property (see claim 15).
As to instant claim 17, U.S. Patent No. 9,985,263 claims the same transverse direction thermal shrinkage property (see claim 16).
As to instant claim 18, U.S. Patent No. 9,985,263 claims PVP and the same molecular weight (claims 1, 2 and 3).
As to instant claim 19, U.S. Patent No. 9,985,263 claims PVP and an additive is added in the same more preferably range (see claims 1, 2 and 5).
As to instant claim 20, U.S. Patent No. 9,985,263 claims PVP and the same solvent (see claim 1, 2 and 4).
As to instant claim 21, U.S. Patent No. 9,985,263 claims PVP and the same polyvinyl alcohol additive (see claims 1, 2 and 5).
As to instant claim 22, U.S. Patent No. 9,985,263 claims PVP and adding the polylactam in the same preferred range (see claims 1, 2 and 6).
As to instant claim 23, U.S. Patent No. 9,985,263 claims PVP and the same solid to water weight relationship (see claims 1, 2 and  7).
As to instant claim 25, U.S. Patent No. 9,985,263 claims the same machine direction thermal shrinkage property (see claim 13).
As to instant claim 26, U.S. Patent No. 9,985,263 claims the same machine direction thermal shrinkage property (see claim 14).
As to instant claim 27, U.S. Patent No. 9,985,263 claims the same transverse direction thermal shrinkage property (see claim 15).
As to instant claim 28, U.S. Patent No. 9,985,263 claims the same transverse direction thermal shrinkage property (see claim 16).
As to instant claim 32, PVP has a chemical structure where “m” is 2.  
As to instant claim 34, U.S. Patent No. 9,985,263 claims the same solvent (see claim 4).
As to instant claim 35, U.S. Patent No. 9,985,263 claims the same solid to water weight relationship (see claim 7).
As to instant claim 36, U.S. Patent No. 9,985,263 claims the same microporous separator (see claim 8).
As to instant claim 37, U.S. Patent No. 9,985,263 claims the same product-by-process limitations (see claim 9).
As to instant claim 38, U.S. Patent No. 9,985,263 claims the presence of ceramic particles in the coating with the same average particle size (see claim 11).
As to instant claim 39, U.S. Patent No. 9,985,263 claims the same coating thickness (see claim 12).
In general, the differences between the instant claims and claims of U.S. Patent No. 9,985,263 are remarkably similar in scope such that the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) of U.S. Patent No. 9,985,263.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,985,263 in view of Ha et al. (U.S. Patent Application No. 2013/0316219). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same microporous battery separator.
Notably U.S. Patent No. 9,985,263 claims a microporous battery separator membrane coated on one or both sides with a polylactam ceramic coating where the polylactam is defined by the chemical structure:

    PNG
    media_image2.png
    288
    241
    media_image2.png
    Greyscale

where R1, R2, R3, and R4 5 can be an alkyl, aromatic, or fused ring and;
where the polylactam is a homopolymer or a copolymer where co-polymeric ‘X’ group 
where ‘m’ has values between 1 and 10, and 
where the polylactam ceramic coating includes polyvinyl alcohol added in a range of 0.1 to 90 weight percent compared to polylactam (claim 1 as applied to instant claims 17-19).
One of ordinary skill in the art would have further found the application of the claimed membrane as a separator in battery systems, particularly lithium rechargeable battery systems (as applied to claims 17-19).  Notably, Ha teaches that polyvinylpyrrolidone (PVP polylactam) containing ceramic materials were known in the art as battery separators used in lithium battery systems (abstract and Examples as applied to claims 17-19).  
Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,879,514. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claims 1, 24, 29, 30 and 31, U.S. Patent No. 10,879,514 claims a microporous battery separator coated on one or both sides with a polylactam coating having the same structure as recited therein.  

    PNG
    media_image3.png
    332
    289
    media_image3.png
    Greyscale

As to instant claim 2, PVP has a chemical structure where “m” is 2.  
As to instant claim 3, U.S. Patent No. 10,879,514 claims the same molecular weight (claim 3).
As to instant claim 4, U.S. Patent No. 10,879,514 claims an additive is added in the same more preferably range (see claim 1).
As to instant claim 5, U.S. Patent No. 10,879,514 claims the same solvent (see claim 4).
As to instant claim 6, U.S. Patent No. 10,879,514 claims the same polyvinyl alcohol additive (see claims 1 and 5).
As to instant claim 7, U.S. Patent No. 10,879,514 claims adding the polylactam in the same preferred range (see claim 6).
As to instant claim 8, U.S. Patent No. 10,879,514 claims the same solid to water weight relationship (see claim 7).
As to instant claim 9, U.S. Patent No. 10,879,514 claims the same microporous separator (see claim 8).
As to instant claim 10, U.S. Patent No. 10,879,514 claims the same product-by-process limitations (see claim 9).
As to instant claim 11, U.S. Patent No. 10,879,514 claims the presence of ceramic particles in the coating (see claim 10).
As to instant claim 12, U.S. Patent No. 10,879,514 claims the same average particle size (see claim 11).
As to instant claim 13, U.S. Patent No. 10,879,514 claims the same coating thickness (see claim 12).
As to instant claim 14, U.S. Patent No. 10,879,514 claims the same machine direction thermal shrinkage property (see claim 13).
As to instant claim 15, U.S. Patent No. 10,879,514 claims the same machine direction thermal shrinkage property (see claim 14).
As to instant claim 16, U.S. Patent No. 10,879,514 claims the same transverse direction thermal shrinkage property (see claim 15).
As to instant claim 17, U.S. Patent No. 10,879,514 claims the same transverse direction thermal shrinkage property (see claim 16).
As to instant claim 18, U.S. Patent No. 10,879,514 claims PVP and the same molecular weight (claims 1, 2 and 3).
As to instant claim 19, U.S. Patent No. 10,879,514 claims PVP and an additive is added in the same more preferably range (see claims 1, 2 and 5).
As to instant claim 20, U.S. Patent No. 10,879,514 claims PVP and the same solvent (see claim 1, 2 and 4).
As to instant claim 21, U.S. Patent No. 10,879,514 claims PVP and the same polyvinyl alcohol additive (see claims 1, 2 and 5).
As to instant claim 22, U.S. Patent No. 10,879,514 claims PVP and adding the polylactam in the same preferred range (see claims 1, 2 and 6).
As to instant claim 23, U.S. Patent No. 10,879,514 claims PVP and the same solid to water weight relationship (see claims 1, 2 and  7).
As to instant claim 25, U.S. Patent No. 10,879,514 claims the same machine direction thermal shrinkage property (see claim 13).
As to instant claim 26, U.S. Patent No. 10,879,514 claims the same machine direction thermal shrinkage property (see claim 14).
As to instant claim 27, U.S. Patent No. 10,879,514 claims the same transverse direction thermal shrinkage property (see claim 15).
As to instant claim 28, U.S. Patent No. 10,879,514 claims the same transverse direction thermal shrinkage property (see claim 16).
As to instant claim 32, PVP has a chemical structure where “m” is 2.  
As to instant claim 34, U.S. Patent No. 10,879,514 claims the same solvent (see claim 4).
As to instant claim 35, U.S. Patent No. 10,879,514 claims the same solid to water weight relationship (see claim 7).
As to instant claim 36, U.S. Patent No. 10,879,514 claims the same microporous separator (see claim 8).
As to instant claim 37, U.S. Patent No. 10,879,514 claims the same product-by-process limitations (see claim 9).
As to instant claim 38, U.S. Patent No. 10,879,514 claims the presence of ceramic particles in the coating with the same average particle size (see claim 11).
As to instant claim 39, U.S. Patent No. 10,879,514 claims the same coating thickness (see claim 12).
As to instant claim 40, U.S. Patent No. 10,879,514 claims a rechargeable lithium battery including electrodes, an electrolyte and the inventive separator (see claims 1 and 18-19).
In general, the differences between the instant claims and claims of U.S. Patent No. 10,879,514 are remarkably similar in scope such that the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) of U.S. Patent No. 10,879,514.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725